                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Lynne Clifford             )              JUDGMENT IN CASE
         Thomas R Clifford,
                                      )
             Plaintiff(s),            )            3:19-cv-00107-FDW-DCK
                                      )
                 vs.                  )
                                      )
   Biomet U.S. Reconstruction, LLC    )
      Biomet Orthopedics, LLC
    Zimmer Biomet Holdings, Inc.
             Biomet Inc
     Biomet Manufacturing, LLC
     Biomet Manufacturing Corp.,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 31, 2019 Order.

                                               October 31, 2019
